Citation Nr: 1430019	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include insomnia and depression.

4.  Entitlement to service connection for numbness of the arms.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to August 20, 2009 and after October 31, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg RO in December 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran underwent a VA examination for numbness in the upper extremities.  The examiner diagnosed left ulnar neuropathy at the elbow and noted that the Veteran had surgery to the left ulnar nerve.  Review of the record reflects that the medical records associated with the Veteran's left ulnar nerve surgery have not been associated with the claims file.  As those records may be relevant to establishing service connection for the Veteran's claim, they must be obtained and associated with the claims file.

During his December 2011 hearing before the Board, the Veteran reported that he sought treatment for hypertension from a VA facility within one year after discharge from service.  VA treatment records from the 1980's are not associated with the Veteran's claims file.  Accordingly, the RO should request that the Veteran identify all VA facilities where he sought treatment for hypertension after service discharge.  If identified, the RO should obtain those records and associate them with the claims file.

In compliance with the Board's March 2012 remand, the Veteran was provided with a VA examination addressing the etiology of his headache disorder in June 2012.  The examiner opined that the Veteran's current headache disorder is not related to service because, although there was evidence of headaches during service, the evidence did not establish a chronic headache disorder after service discharge.  The examiner noted that the first medical evidence of headaches was in November 2010.  However, the Veteran has provided competent lay statements stating that he experienced headaches continuously since active duty service.  As the rationale for the examiner's opinion is a lack of evidence of chronic headache symptoms after service discharge, and the Veteran has provided lay statements of chronic headache symptoms since service, the June 2012 VA opinion is not adequate, as it does not address all of the pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Accordingly, the RO should obtain a new VA opinion which adequately addresses all of the pertinent evidence in the claims file.

The Veteran underwent a VA examination to determine the etiology of his tinnitus in June 2012.  It is unclear from review of the examination report whether the examiner provided a positive or negative nexus opinion.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, then stated that it was at least as likely as not that his tinnitus had its onset during military service, and then stated that he could not determine the etiology of the tinnitus without resorting to speculation.  As a clear etiological opinion was not provided, the RO should return the Veteran's claims file to the examiner who provided the June 2012 VA examination and request a clarification of the opinion with supporting rationale for any opinion provided.  

The Veteran underwent a VA examination to determine the existence and etiology of any acquired psychiatric disorder, to include insomnia and depression, in June 2012.  The examiner provided a mental status examination and concluded that the Veteran did not meet the criteria for an Axis I diagnosis of a psychiatric disorder.  However, review of the VA treatment records reflects diagnoses of and treatment for major depressive disorder.  As the evidence shows a diagnosis of an Axis I psychiatric disorder, and this evidence was not addressed by the June 2012 VA examiner, the Board believes that the Veteran should be provided with a new VA psychiatric examination to determine the etiology of his diagnosed major depressive disorder.

Last, the Veteran underwent a VA spine examination in June 2012.  The examiner did not provide a neurological examination, noting that the Veteran's neurological manifestations resolved with his lumbar spine surgery in 2009.  However, the private medical evidence in the claims file as well as the Veteran's testimony during his December 2011 hearing before the Board reflect that he continues to have ongoing radicular symptoms related to his lumbar spine disability.  Additionally, after providing testing to determine the effects of repetitive use on the Veteran's range of motion, the examiner stated that repetitive use did additionally limit the Veteran's lumbar spine range of motion; however, the range of motion findings reported after repetitive use were the same as those initially reported.  Accordingly, a new VA examination is warranted, which includes a neurological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of any private treatment records for his left ulnar nerve surgery, or identify any relevant VA treatment records pertaining to the left ulnar nerve surgery.  Thereafter, obtain all identified private or VA treatment records.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for any relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record. 

2.  Ask the Veteran to identify the VA facility where he received treatment for hypertension during the year following service discharge.  Thereafter, obtain all identified and outstanding VA treatment records relating to the Veteran's hypertension, to include those within the year after service discharge.  All attempts to obtain these records must be documented in the claims file.

3.  Provide the Veteran with a new VA examination to determine the etiology of the Veteran's current headache disorder.  Ask the examiner to review the claims file, to include the in-service and post-service medical evidence as well as the Veteran's competent lay statements as to his headache symptoms after service discharge.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder is etiologically related to his military service, to include his in-service symptoms of headaches and his in-service exposure to jet engine fuel.  The examiner should specifically address the medical treatise information submitted by the Veteran which lists headaches as a side effect of exposure to jet engine fuel.  A complete and thorough rationale must be provided for all opinions provided.

4.  Obtain a supplemental opinion from the June 2012 VA examiner who provided the opinion regarding the etiology of the Veteran's tinnitus.  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the claims file, including the June 2012 VA examination report, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to his military service, to include his in-service noise exposure.  A complete and thorough rationale must be provided for all opinions provided.

5.  Schedule the Veteran for a VA examination to determine the etiology of his diagnosed major depressive disorder, or any other diagnosed psychiatric disorder that is present.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Following a thorough review of the claims file, to include the service treatment records which show complaints of insomnia and trouble sleeping, the post-service treatment records showing diagnoses of and treatment for major depressive disorder, and the Veteran's lay statements and testimony of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disorder began during service or is otherwise related to service.  A complete rationale for all opinions must be provided.

6.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected lumbar spine disorder any accompanying neurological manifestations.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder, such as his right leg sciatica, must be accomplished.

A complete rationale for all opinions must be provided. 

The examiner should opine as to whether there are any neurological manifestations of the Veteran's lumbar spine disability, to include right or left leg sciatica.  If found, the examiner should indicate whether there is complete or incomplete paralysis of the sciatic nerve.  If incomplete the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  The examiner must also comment as to whether any reported neurological complaints, to include bladder dysfunction, bowel dysfunction, and erectile dysfunction, are at least as likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's lumbar spine disorder.  

7.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).
 
8.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



